Judgments reversed on the facts, without costs of this appeal to any party, and a new trial granted, on the ground that the jury’s verdict is against the weight of evidence. All concur, except Taylor, P. J., who dissents only as to the reversal of the judgment in favor of defendant Wilbur and votes for affirmance of said judgment, but concurs in the reversal of the judgment and granting of a new trial as to defendant Buell. (The judgments are for defendants for no cause of action in an automobile negligence action.) Present — Taylor, P. J., McCurn, Love, Vaughan and Piper, JJ.